*655DISSENTING OPINION.
Biggs, J.
I think that this appeal ought to be dismissed or the judgment affirmed, for the reason that there is no bill of exceptions. The abstract contains the copy of a paper which purports to be a bill of exceptions and to which is attached the name of the trial judge. The only indorsement on this paper is the following: “Marked Filed July 20th, 1897.” The in-dorsement is not signed by any one. It is stated in the majority opinion that the abstract contains the recitals that leave was given to file bill of exceptions in vacation, and that the bill was filed within the time allowed. These recitals appear only in the paper referred to, the contents of which can not be accepted as evidence of anything, unless it is shown by the certificate of the clerk indorsed thereon or by a record entry that the paper was filed within the leave of the court. Williams v. Williams, 26 Mo. App. 409; West v. Fowler, 55 Mo. 300; Johnson v. Hodges, 65 Mo. 589; Pope v. Thomson, 66 Mo. 661; Fulkerson v. Houts, 55 Mo. 302; Lafollette v. Thompson, 83 Mo. 199; State v. Rolley, 135 Mo. 677; State v. Harris, 121 Mo. 445; Walser v. Wear, 128 Mo. 652; Ferguson v. Thatcher, 79 Mo. 512. Under the doctrine of these eases there is no evidence before us, that a bill of exceptions was either signed or filed.
The opinion of my associates is in my judgment opposed to the decisions in the foregoing cases.
The question involved is an important one, and it is certainly very desirable that there should be no confusion or conflict in the decisions in reference to it. I therefore ask that the case be certified to the supreme court.